289 F.2d 458
110 U.S.App.D.C. 81
William H. BUCKLEY, t/a Tri-Counties Broadcasting Company, Petitioner,v.UNITED STATES of America, and Federal CommunicationsCommission, Respondents, National BroadcastingCompany, Inc., Intervenor.
No. 15501.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 5, 1960.Decided March 30, 1961, Petition for Rehearing En BancDenied April 21, 1961.

Mr. Benedict P. Cottone, Washington, D.C., with whom Mr. Arthur Scheiner, Washington, D.C., was on the brief, for petitioner.
Mr. Max D. Paglin, now Gen. Counsel, Federal Communications Commission, with whom Messrs. John L. FitzGerald, Gen. Counsel of the Federal Communications Commission at the time the brief was filed, Richard M. Zwolinski, Counsel, Federal Communications Commission, Richard A. Solomon and Henry Geller, Attys., Dept. of Justice, were on the brief, for respondents.
Mr. Denis G. McInerney, New York City, with whom Messrs. Eugene F. Sikorovsky and Howard Monderer, Washington, D.C., were on the brief, for intervenor.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
The order of theCommission is affirmed.  Harvey Radio Labs., Inc. v. F.C.C., 110 U.S.App.D.C.  ,  289 F.2d 458.


2
Affirmed.